Citation Nr: 1757117	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  16-63 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for right ankle cartilage damage with degenerative arthritis (right ankle disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1964 to August 1967, with subsequent service in the Marine Corps Reserves.  The Veteran was honored with multiple commendations including the Purple Heart and the Navy Commendation Medal with Combat "V."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's PTSD is related to his service.

2.  A right foot disability was incurred in service.

3.  A right ankle disability was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for right foot disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for right ankle injury are met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted for disability that was caused or aggravated by an injury or disease incurred in the line of duty in active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. 3.303(a) (2017).

Establishing service connection generally requires evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

I.  PTSD

The Veteran is seeking service connection for PTSD.  The Veteran has been diagnosed with PTSD during the course of this appeal.  See October 2013 Psychiatry Initial Assessment Mental Health Center Update.  Accordingly, the requirements for Shedden element (1) have been met.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

The questions before the Board are whether there is an in-service occurrence, satisfying Shedden element (2) and if there is an in-service occurrence, whether there is a nexus between the in-service occurrence and the Veteran's current disability, satisfying Shedden element (3).

The Veteran contends the etiology of his PTSD has five in-service stressors: 

(1) In October 1965, the Veteran was a platoon leader and fell into a concealed punji pit.  He could not get out of the pit as a punji stake had pierced his right foot.  When enemy forces tried to retrieve him, he shot each of them with his pistol.  After being rescued by American troops and taken to a hospital, the military doctors debated in front of him whether they should amputate his leg.  He also noted that during this time, wounded personnel were sent back into combat and not sent back home.  

(2) In March 1966, the Veteran's company was ordered back into a defensive perimeter where they set up a two-man machine gun team on the main road to cover withdrawal.  Both of the machine gunmen were killed, and the Veteran continued to fire until he no longer could due to nightfall.  After returning back to the American perimeter, the Veteran went to retrieve the bodies of the two gunmen the next morning, only to find no bodies.  He wrote that enemy forces would not have taken the bodies unless the gunmen were alive and unconscious, but he was sure that they had died; the Veteran never learned of their fates.  

(3) The Veteran was in the same truck as his First Sergeant, G.D., when they were ambushed.  G.D. was shot and died in the Veteran's arms.  Years later, G.D.'s sons sought out the Veteran to ask what happened to their father.  

(4) During a patrol, the Veteran's company found a fellow Marine who was in the same platoon as them.  The Marine had been disemboweled and strung up in a tree.  The Veteran cut him down and took him back to the base.  

(5) One of the Veteran's friends, H.B., was wounded and the Veteran went to the aid station to find H.B.  A corpsman had placed H.B. in the "dead" pile of bodies because he had been so badly wounded that the corpsman assumed there was no hope of revival, so did not want to waste time on a lost cause.  The Veteran drew his weapon on the corpsman to take H.B. out of the "dead" pile and have him assigned for surgery.

The Board notes that the Veteran's lay testimony was confirmed by the RO in its August 2014 rating decision as adequate to establish occurrence of the claimed stressors and that the claimed stressors were consistent with the places, types, and circumstances of the Veteran's combat service.

The Veteran has been treated for PTSD at the Gainesville VA Medical Center (VAMC) since October 2013.  Throughout his treatment, VA psychiatrists have noted that he had sleep issue due to disturbing dreams; nighttime diaphoresis/sweating; fear of going to sleep; hypervigilance; estrangement from his three children and seven grandchildren; past suicidal ideations; anger management issues; and physical aggression.  The Veteran had been continuously diagnosed with PTSD throughout his treatment.  Additionally, he had continuously scored a four out of four on PTSD screenings.  It was also noted that the Veteran had a history of alcohol abuse, and that his PTSD symptoms could have manifested after extreme financial and familial life changes.  However, in November 2013, one VA psychiatrist opined that it was common for veterans, including the Veteran, to keep "PTSD symptoms at bay by being workaholics in the daytime and alcoholics at nighttime."  See November 2013 Psychiatry Individual Mental Health Clinic Note.  In this psychiatrist's opinion, the Veteran had "lost" both work and imbibing alcohol as his business went bankrupt, and he was unable to drink due to a gout diagnosis; thus, he was no longer able to keep his PTSD symptoms suppressed.

In June 2014, the Veteran was afforded an Initial Post Traumatic Stress Disorder (PTSD) Disability Benefits Questionnaire.  Here, the Veteran was diagnosed with unspecified anxiety disorder and unspecified alcohol-related disorder.  The VA examiner noted two stressors: (1) Exposure to Vietnam War hostility from 1965 to 1966; and (2) Suicide of his youngest brother around 32 years prior to the VA examination date.  During the examination, the Veteran reported exposure to actual or threatened death or serious injury through direct experience; and learning that the traumatic events occurred to a close family member or a close friend, cases of actual or threatened death was violent or accidental, or experiencing repeated or extreme exposure to aversive details of the event.  The Veteran also reported recurrent distressing dreams that were related to the stressor event; sleep disturbance; anxiety; and chronic sleep impairment.  The VA examiner opined that the Veteran did not meet the diagnostic criteria for PTSD as per DSM-V.  She further stated that she would have to resort to mere speculation to opine as to whether or not the Veteran's unspecified anxiety disorder was caused or related to his participation in combat.  The VA examiner stated that the Veteran did not exhibit objective evidence of social and/or occupational impairment due to his alleged anxiety symptoms as he had a successful military career after his exposure to Vietnam War hostility and as he only complained of physical difficulties that interfered with his current farm work.  The VA examiner further stated that although the Veteran had reported suffering chronic sleep issues and nightmares since his Vietnam War exposure, his service treatment records were silent for such issues and the Veteran had not sought mental health advice until 47 years after his Vietnam exposure.  His service treatment records were also silent for anxiety symptoms reported by the Veteran.  Additionally, the Veteran continued his education and earned a Master's degree in finance after his Vietnam exposure, and was in a five-year relationship at the time of the VA examination, although he was estranged from his children because of the divorce from his ex-wife.  The Veteran also easily established rapport with the VA examiner, and he did not exhibit symptoms of anxiety during their session.

In December 2015, the Veteran was examined by a private psychiatrist, Dr. S.R., for a psychiatry consultation report.  Dr. S.R. opined that the Veteran had a history of PTSD, and continued the diagnosis of PTSD and depression.

In October 2016, the Veteran's wife, K.M. submitted a buddy statement regarding his PTSD.  She wrote that he was aggressive, constantly felt threatened, and was extremely paranoid that everyone was "out to get him."  See Buddy Statement from K.M., p.1.  She reported that the Veteran had no hobbies or interests, did not like being left alone because it gave him too much time to think, that his mood was always on edge and he was extremely irritable, that he was depressed at times, that he lashed out over small incidents, and that he suffered from shaking when extremely stressed.  K.M. wrote that he was anti-social and had severe nightmares about Vietnam around four times a week.  She reported finding him curled up in the bathtub after a PTSD induced nightmare because he thought he was hiding in a foxhole, and he also hid in closets or under beds, and would try to drag her with him to "protect" her.  She wrote that the Veteran became stressed when thinking about Vietnam, and that he had difficulty breathing and chest pain, which his cardiologist opined to the Veteran and K.M., was more likely than not brought on by PTSD stress.  She wrote that although they could not diagnose him with PTSD at that time, the Veteran was hospitalized for PTSD symptoms before even leaving Vietnam due to migraine headaches, a raised heart rate, and paranoia.  She also wrote that he was hospitalized in the late 1960's for PTSD, although again, they could not diagnose him at that time.

In short, the Board finds that the opinions provided by the VA and private psychiatrists are the most probative evidence of record addressing the question of PTSD.  Cumulatively, the VA and private psychiatrists examined the Veteran, treated him for PTSD and other psychiatric diagnoses, provided opinions, and included a rationale that was comprehensive and consistent with the evidence of record.  The June 2014 VA examination opinion is the other opinion contained in the claims file.  While the June 2014 VA examiner asserted that the Veteran did not have a diagnoses of PTSD, the Board finds that the opinion asserted by his treating VA and private psychiatrists that the Veteran does suffer from Vietnam War exposure induced PTSD needs to be afforded more probative weight than the June 2014 VA examiner's assertions.

Accordingly, given the facts noted above, and resolving all reasonable doubt in the Veteran's favor; the criteria for service connection for the current PTSD are met.  38 U.S.C. § 5107(b); see 38 C.F.R. § 3.304(f).

II.  Right foot disability and right ankle injury

The Veteran is seeking service connection for a right foot disability and right ankle injury.  The Veteran contends that both disabilities are related to an October 1965 injury when he fell into a concealed pit and a punji stick pierced his right foot.

In the Veteran's service treatment records, it was noted that the Veteran was admitted for the punji stick wound in his right foot from October 1965 to November 1965.  The records show that the Veteran had three surgical debridements in October 1965 due to the punji stick wound.  In April 1968, the Veteran underwent a retention and annual physical, and no notation was made of a foot or ankle injury; no notation was made of any residual scars from the injury; and scars, feet, and lower extremities were marked as normal.  

In May 1968, it was noted that the Veteran had an operative scar on his right foot from the punji stick wound.  The Veteran also denied ankle swelling during that physician visit.  In March 1971, the Veteran's annual physical did not include any mention of foot or ankle disabilities; and scars and lower extremities were marked as normal.  The Veteran denied any issues of foot trouble; bone joint or other deformity; swollen or painful joint; rheumatism or bursitis; and arthritis.  A prior twisted ankle from a March 1961 football game was also noted.  In January 1975, the Veteran underwent a promotion and annual physical which was silent for any foot or ankle disabilities.  The Veteran stated that he was in excellent health and the examiner noted that the Veteran was a healthy adult male.  Although the Veteran noted that he had a scar on his right foot, the examiner did not comment on it.  In October 1980, the Veteran underwent a promotion physical.  Here, his feet and lower extremities were marked as normal.  The examiner did not provide a foot or ankle diagnosis.  The Veteran reported that he was in excellent health and not taking any medications.  Again, he also denied any issues of foot trouble; bone joint or other deformity; swollen or painful joints; rheumatism or bursitis; and arthritis.  In a January 1989 physical, he again denied these issues.  During this physical, he did note his right foot injury, but the examiner stated that there were no significant findings regarding it and that there was a three-inch linear scar on his right foot.

During a visit to Theda Clark Memorial Hospital in May 1968, the Veteran's ankle reflexes were noted as two plus, and he denied that his right foot and right ankle injuries were bothering him.

In September 2013, a private physician, Dr. R.B. wrote that the Veteran's right foot disability and right ankle injury would require treatment with medication, and may require orthopedic procedure.  Dr. R.B. opined that although some of the right foot disability and right ankle injuries were age related, the etiology of both was as likely as not due to the punji pit fall and punji stake wound.  He wrote that the Veteran incurred a deep tissue infection due to his prolonged hospitalization treatment, and that he believed that the Veteran's right foot disability and right ankle injury began with scarring and damage from the punji stake wound.

The Veteran has sought treatment for his right foot disability and right ankle injury at the Gainesville VAMC since October 2013.  In October 2013, it was noted that his right ankle had full range of motion in all directions, and the examiner could not detect local palpable tenderness with significant swelling as the Veteran had reported.  On another date in October 2013, during an initial outpatient visit, the Veteran walked in with a limp and was using a cane.  The VA examiner observed the cane and inquired on its newness.  The Veteran stated that he had just purchased the new cane as a replacement for a former cane that he had lost.

In August 2014, the Veteran was afforded a VA examination for his right foot disability and right ankle injury.  Here, the VA examiner opined that the Veteran's right foot disability and right ankle injury were not due to, incurred in, or caused by the punji stake wound from October 1965.  She wrote that there was no objective evidence of a chronic right foot or right ankle disability due to service, and that his service treatment records were silent for any residual treatment required for the punji stake wound, until October 2013 when the Veteran first requested treatment for it at the Gainesville VAMC.

In October 2016, the Veteran sought treatment for his right foot disability and right ankle injury from a private physician, Dr. R.R.  The Veteran was noted to walk with a cane.  Dr. R.R. noted that the Veteran reported significant amount of pain on the plantar aspect of the first metatarsal phalangeal joint, had limited range of motion on this joint, and significant pain on this joint upon range of motion.  He noted that upon palpation, the Veteran had osteophyte formation on the dorsal aspect of the first metatarsal phalangeal joint.  Upon physical examination, the Veteran was found to have hallux limitus with limited range of motion at the first metatarsal phalangeal joint with no inflammation or arthritic nodules on digital joints.  Upon neurological examination, light touch was within normal limits; deep tendon reflex were plus two out of four at the patella; and his Achilles tendon was plus two out of four.  In Dr. R.R.'s opinion, the right foot disability and right ankle injury were a consequence of the punji stake wound.

Applying the relevant law and regulations to the facts in this case, the Board regards the two opinions of record as sufficient to place the evidence in equipoise as to whether there is a nexus, or link, between the Veteran's right foot disability and right ankle injury, and his service.  Each is competent and credible, and supported by adequate rationale, despite containing differing conclusions.  Under the circumstances, the Board finds that service connection is warranted.

ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for right foot disability is granted.

Entitlement to service connection for right ankle disability is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


